PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Hongshuo Sou, et al.
Application No. 16/858,062
Filed: April 24, 2020
Attorney Docket No. KLA P5622
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.55(e)
:



This is a decision on the “Petition to Accept an Unintentionally Delayed Claim for Priority under 37 CFR 1.78”, filed on December 30, 2021, that is being treated as a petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim under 35 U.S.C.  § 119(a)-(d) for the benefit of priority to Chinese patent application No. 202010032250.9, filed on January 13, 2020.  

The petition under 37 CFR 1.55(e) is DISMISSED.

This pending nonprovisional application was filed after November 29, 2000, and did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d)(1), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1) 	The nonprovisional application claiming the benefit of an earlier filing date must be filed on or after November 29, 2000; 

(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies1;

(3) 	the claim submitted with the petition must identify the prior foreign application for which priority is claimed by the application number, country (or intellectual property authority), day, month, and year of its filing date and be included either in an Application Data Sheet (37 CFR 1.76(b)(6);

	(4) 	the petition fee as set forth in 37 CFR 1.17(m);

	(5)  	a statement that the entire delay between the date the priority claim was due and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional); and 

The instant petition does not satisfy item (5) above.  

The instant petition does not make a statement that the entire delay between the date the priority claim was due and the date the claim was filed was unintentional. Further, the statement made—“[t]he error was typographical in nature and the entire delay between the date the original claim was made (April 24, 2020) and now was entirely unintentional”—will not be construed to mean that, in accordance with 37 CFR 1.55(e), the entire delay between the date the priority claim was due and the date the claim was filed was unintentional.2

Before the petition under 37 CFR § 1.55 can be granted, a renewed petition under 37 CFR § 1.55(e) that makes a proper statement of unintentional delay under 37 CFR 1.55(e)(4) is required.  

The renewed petition under 37 CFR 1.55(e) is not required to be accompanied by a petition fee.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or via EFS-WEB

Questions specific to this decision may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        





    
        
            
    

    
        1 If applicant desires the Office to attempt to retrieve the certified copy of the Chinese application, applicant must provide an access code in the corrected ADS.
        2 It is noted that the petition incorrectly references 37 CFR 1.78, rather than 37 CFR 1.55, which is an additional reason that the statement of unintentional delay that is made in the petition that varies from the language set out in 37 CFR 1.55(e) is unacceptable.